In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-15-00046-CR
                             ____________________

                     EX PARTE DANIEL SORIA
___________________________________________________________________

                On Appeal from the 221st District Court
                      Montgomery County, Texas
                    Trial Cause No. 14-11-12270 CR
___________________________________________________________________

                         MEMORANDUM OPINION

      The State charged Daniel Soria with possession of a controlled substance

with intent to deliver, and the trial court set bond at $2,000,000. Soria filed a

motion seeking a bond reduction and the trial court reduced the bond to $750,000.

Soria then filed an application for writ of habeas corpus, which the trial court

denied. In a single appellate issue, Soria contends that the trial court abused its

discretion by setting bond at $750,000. We affirm the trial court’s order denying

habeas relief.

      We review the denial of an application for writ of habeas corpus under an

abuse of discretion standard. Ex parte Klem, 269 S.W.3d 711, 718 (Tex. App.—

                                        1
Beaumont 2008, pet. ref’d). We consider the entire record and review the facts in

the light most favorable to the trial court’s ruling. Id. We afford almost total

deference to the trial court’s determination of historical facts supported by the

record, especially findings that are based on an evaluation of credibility and

demeanor. Id. We afford the same deference to the trial court’s rulings on

application of law to fact questions when the resolution of those questions turns on

an evaluation of credibility and demeanor. Id. We review the determination de

novo when the resolution of those questions turns on an application of legal

standards. Id.

      Soria and another individual were found in possession of seventeen

kilograms of methamphetamine. The State represented to the trial court that each

kilogram was worth approximately $25,000. At a hearing on Soria’s motion to

reduce bond, Soria’s aunt, Veronica, testified that she had contacted bondsmen to

try to make the original $2,000,000 bond, but had no success. Veronica believed

that she could secure the funds needed for a $30,000 bond and for GPS monitoring.

She testified that Soria is a United States citizen, is twenty-five years old, would

reside with his parents, and had worked for the same employer for approximately

seven years. According to Veronica, Soria’s family has strong ties in Harris and

Fort Bend Counties, is supportive, collected money for his attorney, would ensure

                                         2
that he appears for court, and would supervise Soria. The trial court reduced the

bond amount to $750,000. Soria filed his application for writ of habeas corpus,

urging the court to further reduce his bond, but the trial court denied the

application.

      On appeal, Soria argues that the trial court’s reduction of the bond to

$750,000 “amounts to using bail as an instrument of oppression, as the amount far

exceeds what [Soria] and his family can realistically make, and ignores factors in

the record supporting a much lower amount.” Excessive bail is constitutionally

prohibited. U.S. Const. amends. VIII, XIV; Tex. Const. art. I, §§ 11, 13. When

setting bail, certain criteria apply: (1) “bail shall be sufficiently high to give

reasonable assurance that the undertaking will be complied with”[;] (2) the power

to require bail is not to be used as an instrument of oppression; (3) the nature and

circumstances of the offense must be considered; (4) “[t]he ability to make bail is

to be regarded, and proof may be taken upon this point”[;] and (5) the future safety

of the victim and the community shall be considered. Tex. Code Crim. Proc. Ann.

art. 17.15 (West 2015). Other factors to consider include family and community

ties, length of residency, aggravating factors involved in the offense, work history,

prior criminal record, and conformity with previous bond conditions. Ex parte

Rubac, 611 S.W.2d 848, 849-50 (Tex. Crim. App. [Panel Op.] 1981). We review a

                                         3
trial court’s bail decisions under an abuse of discretion standard of review. Rubac,
611 S.W.2d at 850. The burden of showing that bail is excessive lies with the

defendant. Id. at 849.

      Aside from Veronica’s testimony that Soria’s family contacted bail

bondsmen and could not make the required bond, Soria presented no documentary

evidence of his assets and financial resources. “Just as a defendant’s inability to

afford bail does not, in itself, demonstrate that bail is excessive, a defendant’s

ability to afford bail in the amount set does not, in itself, justify bail in that

amount.” Cooley v. State, 232 S.W.3d 228, 236 (Tex. App.—Houston [1st Dist.]

2007, pet. ref’d). A bond reduction is not favored “when the defendant makes

vague references to inability to make bond without detailing his specific assets and

financial resources.” Id. Accordingly, the trial court could reasonably conclude that

Soria’s evidence regarding his financial circumstances was insufficient. See Ex

parte Castellanos, 420 S.W.3d 878, 883 (Tex. App.—Houston [14th Dist.] 2014,

no pet.) (Appellant provided testimony that his family contacted bail bondsmen

and could only afford a certain amount of bail, but presented no documentary

evidence of his financial circumstances.); see also Ex parte Castillo-Lorente, 420
S.W.3d 884, 889 (Tex. App.—Houston [14th Dist.] 2014, no pet.); Cooley, 232
S.W.3d at 236-37.

                                         4
      Additionally, Soria was charged with possession of a controlled substance

with intent to deliver, specifically, 400 grams or more of methamphetamine. If

convicted, Soria would face imprisonment for life or a term of fifteen to ninety-

nine years and a fine up to $250,000. See Tex. Health & Safety Code Ann. §

481.112(f) (West 2010). When an offense may result in a substantial prison

sentence, bail must be set sufficiently high to assure the defendant’s presence at

trial. Castellanos, 420 S.W.3d at 882-83; Brown v. State, 11 S.W.3d 501, 503-04

(Tex. App.—Houston [14th Dist.] 2000, no pet.). “Because drug-related activities

usually require multiple transactions of a transitory nature, by the very nature of

the operation, participants in the transport and sale of illegal drugs must be highly

mobile.” Brown, 11 S.W.3d at 503. The substantial amount of cash required to

effect illegal narcotics transactions suggests the involvement of “monied backers

who may consider the cost of bail as a normal business expense,” and may be

willing to forfeit bonds that are not adequately high. Id; see Ex parte Ruiz, 129
S.W.3d 751, 754 (Tex. App.—Houston [1st Dist.] 2004, no pet.). Moreover, “those

who possess illegal drugs with the intent to deliver in large quantities affect the

community in which they live.” Castellanos, 420 S.W.3d at 884. The trial court

could not ignore the negative impact that the possession and distribution of

narcotics has on the safety of the community. See Ruiz, 129 S.W.3d at 754-55.

                                         5
Given the seriousness of the offense and the potential lengthy sentence, the trial

court could reasonably conclude that Soria has a strong incentive to flee the

jurisdiction and a high bond is necessary to assure Soria’s presence at trial. See

Castellanos, 420 S.W.3d at 883; see also Brown, 11 S.W.3d at 503.

      Viewing the entire record in favor of the trial court’s ruling, we find that the

trial court could reasonably conclude that a $750,000 bond was justified and did

not abuse its discretion by refusing to further reduce the bond amount. See Rubac,
611 S.W.2d at 849-50; see also Tex. Code Crim. Proc. Ann. art. 17.15. We

overrule Soria’s sole issue and affirm the trial court’s order denying Soria’s

application for writ of habeas corpus.

      AFFIRMED.
                                              ______________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

Submitted on May 6, 2015
Opinion Delivered May 20, 2015
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          6